
	

113 S21 IS: Cybersecurity and American Cyber Competitiveness Act of 2013
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 21
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Mr. Rockefeller (for
			 himself, Mr. Carper,
			 Mrs. Feinstein, Mr. Levin, Ms.
			 Mikulski, Mr. Whitehouse, and
			 Mr. Coons) introduced the following bill;
			 which was read twice and referred to the Committee on Homeland Security and Governmental
			 Affairs
		
		A BILL
		To secure the United States against cyber attack, to
		  improve communication and collaboration between the private sector and the
		  Federal Government, to enhance American competitiveness and create jobs in the
		  information technology industry, and to protect the identities and sensitive
		  information of American citizens and businesses.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cybersecurity and American Cyber
			 Competitiveness Act of 2013.
		2.FindingsCongress makes the following
			 findings:
			(1)The country's
			 leading officials in business, intelligence, and defense affairs agree that
			 malicious state, terrorist, and criminal actors exploiting vulnerabilities in
			 information and communications networks and gaps in cybersecurity pose one of
			 the most serious and rapidly growing threats to both the national security and
			 the economy of the United States.
			(2)With information
			 technology now the backbone of the United States economy, a critical element of
			 United States national security infrastructure and defense systems, the primary
			 foundation of global communications, and a key enabler of most critical
			 infrastructure, nearly every single United States citizen is touched by
			 cyberspace and is threatened by cyber attacks.
			(3)Malicious actors
			 in cyberspace have already caused significant damage to the United States
			 Government, the United States economy, and United States citizens, and the
			 threat continues to grow.
			(4)In its 2009
			 Cyberspace Policy Review, the White House concluded, Ensuring that
			 cyberspace is sufficiently resilient and trustworthy to support U.S. goals of
			 economic growth, civil liberties and privacy protections, national security,
			 and the continued advancement of democratic institutions requires making
			 cybersecurity a national priority..
			(5)Leading experts
			 in the private sector and the government agree that the United States should
			 establish a new model of public-private collaboration, which fits the realities
			 of the 21st century, to secure the country against cyber attack.
			3.Sense of
			 CongressIt is the sense of
			 Congress that Congress should enact, and the President should sign, bipartisan
			 legislation to improve communication and collaboration between the private
			 sector and the Federal Government to secure the United States against cyber
			 attack, to enhance the competitiveness of the United States and create jobs in
			 the information technology industry, and to protect the identities and
			 sensitive information of United States citizens and businesses by—
			(1)enhancing the
			 security and resiliency of public and private communications and information
			 networks against cyber attack by nation-states, terrorists, and cyber
			 criminals;
			(2)establishing
			 mechanisms for sharing cyber threat and vulnerability information between the
			 government and the private sector;
			(3)developing a
			 coherent public-private system to improve the capability of the United States
			 to assess cyber risk and prevent, detect, and robustly respond to cyber attacks
			 against United States critical infrastructure, such as the electric grid, the
			 financial sector, and telecommunications networks;
			(4)promoting
			 research and development investments in the United States information
			 technology sector that create and maintain good, well-paying jobs in the United
			 States and help to enhance the economic competitiveness and cybersecurity of
			 the United States;
			(5)promoting
			 cybersecurity and information technology training to develop the country’s next
			 generation of cyber professionals;
			(6)preventing and
			 mitigating identity theft and guarding against abuses or breaches of personally
			 identifiable information;
			(7)enhancing United
			 States diplomatic capacity and public-private international cooperation to
			 respond to emerging cyber threats, including promoting security and freedom of
			 access for communications and information networks around the world and
			 battling global cyber crime through focused diplomacy;
			(8)expanding tools
			 and resources for investigating and prosecuting cyber crimes in a manner that
			 respects privacy rights and civil liberties and promotes United States
			 innovation; and
			(9)maintaining
			 robust protections of the privacy of United States citizens and their online
			 activities and communications.
			
